DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and the accompanying arguments, filed 01/19/2021, with respect to the cancellation of the remaining rejected claims and the addition of new claims 34-44 has been fully considered.  The amendments result in only allowable claims remaining. 

Allowable Subject Matter
Claims 11, 14, 15, 26, 27, 29 and 31-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 11, 34, and 40, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding increasing the first etching rate and reducing the second etching rate by releasing oxygen ions from the TEOS layer into the first and second pluralities of trenches; in combination with the other recited limitations.  Claims 14, 15, 26, 27, 29, and 31-33 depend on claim 11, claims 35-39 depend on claim 34, and claims 41-44 depend on claim 40.
The closest prior art of record includes Harvey et al. (US 5,821,163) which discloses an etching method where oxygen released from etching a TEOS layer increase an etching rate, col. 2 lines 20-35. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allman (US 5,152,835) discloses an etching rate increased by oxygen released by etching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897